DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/04/2022, in which claims 1-3, 7, and 9-21 are pending and ready for examination.

Response to Amendment
Claims 1, 7, 9-10, 15-16, and 17-20 are currently amended. Claims 4-6 and 8 are canceled. Claim 21 is newly added.

Response to Argument
Applicant's arguments filed on 11/04/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, 103, the Applicant argues, see Pg. 13, 1st to 4th Para. , that Reuze does not teach claimed feature (i) “the first block is split into two transform blocks … a first size …” by asserting that Reuze only teaches shaded region having non-zero residuals and unshaded region having zero residuals, those regions are not split from the first block, and since it fails to teach the claim splitting into two blocks, it also fails to teach features relating to the size of the claimed two blocks.
Examiner cannot concur. As stated in cited paragraphs [0186] of Reuze, block partitioning/ splitting is performed on a GEO partition block. A GEO partitioning/splitting is clearly performed to separate a first block into a shaded region/subblock and a unshaded region/subblock.

The Applicant further argues, see Pg. 14, last paragraph and Pg. 15, first paragraph, that Reuze’s deblocking operation in not performed on the boundary between two blocks because there are no two transform blocks to have the boundary.
Examiner cannot concur. As rebutted with respect to feature (i) above, there are indeed two blocks partitioned/split from a first block, and the deblocking operation is performed on the boundary of the two blocks.    
 
The Applicant further argues, see Pg. 16, that Jin fails to teach the claimed single syntax element for indicating the picture level deblocking parameter offsets.
Examiner cannot concur. First, it is stated in the teaching of He in view of Jin that for deblocking, PPS parameter offsets for parameter β and tc are indicated by different syntax elements, and then Jin is introduced to only teach a single syntax element used to indicate the use of an offset for jointly coding of Cr and Cb components. Such combined teaching addresses the claimed feature. Furthermore, Jin alone also teaches the single PPS level syntax element, pps_joint_cbcr_qp_offset,  used to indicate the use of jointly coding of Cb and Cr components for determining deblocking parameters. 

Applicant’s arguments with respect to claims rejected under 35 USC 102 and 103 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Reuze (US Pub. 20210092392 A1) in view of He (CN 106105227 A), and further in view of Jin (EP 4020987 A1), Reuze (US Pub. 20210092392 A1) in view of He (CN 106105227 A) and Jin (EP 4020987 A1), and further in view of Chang (WO 2020256377 A1), and Reuze (US Pub. 20210092392 A1) in view of He (CN 106105227 A) and Jin (EP 4020987 A1), and further in view of Jang (WO 2020180155 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9, 10, 11, 13-15, 16, 17, 18, and 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reuze (US Pub. 20210092392 A1) in view of He (CN 106105227 A), and further in view of Jin (EP 4020987 A1).

Regarding claim 1, Reuze discloses a method of processing video data, comprising  (Reuze; Fig. 3-5. Para. [0089]. A video coding system is used.): 
determining, during a conversion between a first block of a video and a bitstream of the video, that the first block is coded with a geometric partitioning mode (Reuze; Fig. 3-5, Para. [0117, 151]. A video coding system is used, wherein a block is determined to be coded with TPM/geometric partition mode for converting/coding between a first block and a bitstream.); 
determining, for the first block, a first motion information and a second motion information (Reuze; Fig. 8A,B, Para. [0141-143]. A first motion information and a second motion information are determined for a first block.); 
performing the conversion based on the first motion information and the second motion information (Reuze; Fig. 8A,B, Para. [0143]. Coding/Conversion is performed in accordance with a first motion information and a second motion information.), wherein the conversion comprises applying a weighting process to generate a final prediction for the first block based on a weighted sum of prediction samples derived from the first motion information and the second motion information (Reuze; Fig. 8A,B, Para. [0144-147]. Coding/conversion includes a blending process to generate a final prediction for a first block in accordance with weighted sum of prediction blocks in accordance with a first motion information and a second motion information.); and 
calculating motion vector stored information for each 4x4 subblock of the first block, wherein in case a first 4x4 subblock is within a non-weighted area, uni-prediction motion information is stored as the motion vector stored information for samples of the first 4 x4 subblock (Reuze; Para. [0152-154]. For a 4x4 subblock being within a non-weighted area, motion vector stored information is determined where uni-prediction motion information (either MV1 or MV2) is used/stored as motion stored information for a first 4x4 subblock.); and 
wherein in case a second 4x4 subblock is within a weighted area, bi-prediction motion information is allowed to store as the motion vector stored information for samples of the second 4x4 subblock (Reuze; Para. [0152-154]. For a 4x4 subblock being within a weighted area, motion vector stored information is determined where bi-prediction motion information (both MV1 and MV2) is used/stored as motion stored information for a first 4x4 subblock.),
wherein the first block is split into two transform blocks, one transform block has non-zero coefficients, the other transform block does not have non-zero coefficients (Reuze; Fig. 13, Para. [0186-187]. A first block is divided (partitioned/split) into two transform regions/blocks, wherein one region/block has non-zero coefficient, and the other does not have non-zero coefficient.), and a first size of the transform block having non-zero coefficients is smaller than or equal to a second size of the transform block not having non-zero coefficients (Reuze; Fig. 13, Para. [0186-187]. A first block is divided into two transform regions/blocks, wherein a first region/block has non-zero coefficient, and a second region/block does not have non-zero coefficient, wherein a first region/block is smaller than or equal to a second region/block.).
While Reuze discloses a deblocking filter process is applied to a boundary between two transform blocks (Reuze; Para. [0187-193]. A first block is divided (partitioned/split)  into different sub-blocks, and a deblocking process is used on a boundary between two sub-blocks.),
it does not specifically disclose during the deblocking filter process, picture level deblocking parameter offsets used to drive parameters β and tc for Cb and Cr components are indicated by syntax elements included in the bitstream.
However, He teaches during the deblocking filter process, picture level deblocking parameter offsets used to drive parameters β and tc for Cb and Cr components are indicated by syntax elements included in the bitstream (He; Pg. 11, 4th Para. For deblocking, PPS or slice level parameter offsets for parameter β and tc are indicated by different syntax elements.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Reuze to adapt a deblocking approach, by incorporating He’s teaching wherein deblocking parameters offset are signaled for different chroma components in different levels, for the motivation to signal different syntax elements at different levels for loop filter process (He; Abstract.).
While He of modified Reuze teaches wherein during the deblocking filter process, picture level deblocking parameter offsets used to drive parameters β and tc for Cb and Cr components are indicated by syntax elements included in the bitstream (He; See remarks above.).
But it does not specifically teach wherein during the deblocking filter process, deblocking parameter offsets used to drive parameters for Cb and Cr components are indicated by a single syntax element included in the bitstream, in a case that a joint chroma residual coding is used for Cb and Cr components.
However, Jin teaches wherein during the deblocking filter process, deblocking parameter offsets used to drive parameters for Cb and Cr components are indicated by a single syntax element included in the bitstream, in a case that a joint chroma residual coding is used for Cb and Cr components (Jin; Pg. 13, 6th to 8th Para. (Para. [0080, 82], original publication.). A single joint Cb Cr offset parameter, such as pps_joint_cbcr_qp_offset, is used to indicate the derivation of deblocking parameter for a joint chroma coding being used.)
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Reuze to adapt a deblocking approach, by incorporating Jin’s teaching wherein a single syntax element, such as pps_joint_cbcr_qp_offset, is signaled to determined joint deblocking parameters offset for different chroma components, for the motivation to perform video coding using offset-related information (Jin; Abstract.).

Regarding claim 2, modified Reuze teaches wherein only when the first block has a specific combination of a block width and a block height, the first block is coded with a geometric partitioning mode and motion vector stored information for the first block is stored (Reuze; Para. [0203]. Only for a specific combination of a block height and a block width satisfying a minimum combination, a first block is coded with TPM/GEO mode.).

Regarding claim 7, modified Reuze teaches the deblocking filter process (Reuze; See remarks regarding claim 1 above.).
But it does not specifically disclose wherein during the deblocking filter process, picture level deblocking parameter offsets used to drive parameters β and tc for different components are indicated by different syntax elements included in the bitstream.
However, He teaches wherein during the deblocking filter process, picture level deblocking parameter offsets used to drive parameters β and tc for different components are indicated by different syntax elements included in the bitstream (He; Pg. 11, 4th Para. For deblocking, PPS or slice level parameter offsets for parameter β and tc are indicated by different syntax elements.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Reuze to adapt a deblocking approach, by incorporating He’s teaching wherein deblocking parameters offset are signaled for different chroma components in different levels, for the motivation to signal different syntax elements at different levels for loop filter process (He; Abstract.).

Regarding claim 9, modified Reuze teaches the deblocking filter process (Reuze; See remarks regarding claim 4 above.).
But it does not specifically disclose wherein during the deblocking filter process, slice level deblocking parameter offsets used to drive parameters β and tc for different components are indicated by different syntax elements included in the bitstream.
However, He teaches wherein during the deblocking filter process, slice level deblocking parameter offsets used to drive parameters β and tc for different components are indicated by different syntax elements included in the bitstream (He; Pg. 11, 4th Para. For deblocking, PPS or slice level parameter offsets for parameter β and tc are indicated by different syntax elements.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Reuze to adapt a deblocking approach, by incorporating He’s teaching wherein deblocking parameters offset are signaled for different chroma components in different levels, for the motivation to signal different syntax elements at different levels for loop filter process (He; Abstract.).

Regarding claim 10, modified Reuze teaches wherein during the deblocking filter process, slice level deblocking parameter offsets used to drive parameters β and tc for Cb and Cr components are indicated by syntax elements included in the bitstream (He; See remarks regarding claim 7 above.).
But it does not specifically teach wherein during the deblocking filter process, deblocking parameter offsets used to drive parameters for Cb and Cr components are indicated by a single syntax element included in the bitstream, in a case that a joint chroma residual coding is used to Cb and Cr components.
However, Jin teaches wherein during the deblocking filter process, deblocking parameter offsets used to drive parameters for Cb and Cr components are indicated by a single syntax element included in the bitstream, in a case that a joint chroma residual coding is used to Cb and Cr components (Jin; Pg. 13, 6th to 8th Para. A joint Cb Cr offset parameter is used to indicate the derivation of deblocking parameter for a joint chroma coding being used.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Reuze to adapt a deblocking approach, by incorporating Jin’s teaching wherein joint deblocking parameters offset are signaled for different chroma components, for the motivation to perform video coding using offset-related information (Jin; Abstract.).

Regarding claim 11, modified Reuze teaches wherein the geometric partitioning mode includes multiple partition schemes, and one of the multiple partition schemes is a diagonal partitioning or an anti- diagonal partitioning (Reuze; Para. [0137-139]. A TPM/GEO mode includes different partition schemes, wherein one is a diagonal scheme or anit-diagonal scheme.).

Regarding claim 13, modified Reuze teaches wherein the conversion includes encoding the first block into the bitstream (Reuze; Fig. 3-5, Para. [0089, 117, 151]. A video coding system is used, wherein coding/conversion includes encoding a first block into a bitstream.).

Regarding claim 14, modified Reuze teaches wherein the conversion includes decoding the first block from the bitstream (Reuze; Fig. 3-5, Para. [0089, 117, 151]. A video coding system is used, wherein coding/conversion includes decoding a first block from a bitstream.).

Claim 15 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 17 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 19 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 16 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 18 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 21, modified Reuze teaches the geometric partitioning mode includes multiple partition schemes, and one of the multiple partition schemes is neither a diagonal partitioning nor an anti-diagonal partitioning (Reuze; Fig. 13, Para. [0186]. The GEO partitioning mode includes different partitions including at least one partition being neither a diagonal partition nor an anti-diagonal partition.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reuze (US Pub. 20210092392 A1) in view of He (CN 106105227 A) and Jin (EP 4020987 A1), and further in view of Chang (WO 2020256377 A1).

Regarding claim 3, modified Reuze teaches calculating the motion vector stored information (Reuze; See remarks regarding claim 1 above.).
But it does not specifically disclose wherein during calculating the motion vector stored information, whether the uni-prediction motion information or the bi-prediction motion information is stored is based on the block width and the block height of the first block
However, Chang teaches wherein during calculating the motion vector stored information, whether the uni-prediction motion information or the bi-prediction motion information is stored is based on the block width and the block height of the first block (Chang; Pg. 45, 3rd Para. Motion information type, e.g. uni-direction or bi-direction, to be stored is determined in accordance with a block width and/or a block height.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Reuze to adapt an approach to determine stored motion information type, by incorporating Chang’s teaching wherein the dimension of a block size is used to determine the stored motion information type, for the motivation to perform video coding using different subblock partitions (Chang; Abstract.).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reuze (US Pub. 20210092392 A1) in view of He (CN 106105227 A) and Jin (EP 4020987 A1), and further in view of Jang (WO 2020180155 A1).

Regarding claim 12, modified Reuze teaches conversion between blocks and a bitstream (Reuze; See remarks regarding claim 1 above.).
But it does not teach determining, during a conversion between a second block of the video and the bitstream, whether the second block is coded with an intra block copy prediction mode; performing the conversion between the second block and the bitstream, wherein a value of a syntax element indicating whether the second block is coded with the intra block copy prediction mode is inferred to be 0, when a width or a height of the second block is greater than 64.
However, Jang teaches determining, during a conversion between a second block of the video and the bitstream, whether the second block is coded with an intra block copy prediction mode (Jang; Pg. 39, 1st Para. For coding/conversion, a second block is determined to be coded with intra block copy or not.); 
performing the conversion between the second block and the bitstream, wherein a value of a syntax element indicating whether the second block is coded with the intra block copy prediction mode is inferred to be 0, when a width or a height of the second block is greater than 64 (Jang; Pg. 39, 1st Para. For coding/conversion, a second block is determined to be coded with intra block copy or not, wherein a syntax indicating the use of intra block copy is not used/inferred to 0, for a width or a height of the block is not less than 64.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Reuze to adapt an intra block copy approach, by incorporating Jang’s teaching wherein a block size is used to determine the use of IBC, for the motivation to perform video coding using IBC techniques (Jang; Abstract.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn (US Pub. 20210314569 A1) teaches a video coding system that performs diagonal partitioning of a block.
Blaeser (US Pub. 20210227247 A1) teaches a video coding system that performs  a triangular partition of a coding block.
Chiu (US Pub. 20210227206 A1) teaches a video coding system that perform a merge mode for a GPM mode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/             Primary Examiner, Art Unit 2485